Title: To James Madison from Alexander White, 2 December 1796
From: White, Alexander
To: Madison, James


Dear Sir
Washington 2d December 1796
The proposed measures for the establishment of a National University which I took the liberty of mentioning as you passed through this City, and which had been the subject of a letter while you were in Virginia, have assumed a form differrent from what they bore at either of those periods. A Copy of that letter is therefore unnecessary. The Commissioners have forwarded to the President a Memorial addressed to Congress for him to use as he may judge expedient. The utility of a National University seems generally admitted; and that it ought to be established at the Seat of the General Goverment will hardly be contested. What then will be the objection? I believe no hopes and few wishes remain, that this City may not become the seat of Goverment. The most material facts which we have stated in the Memorial, Are the donation of 50 shares in the Patowmack Navigation by the President, on which shares £5000 Sterl has been paid, And the appropriation of 20 Acres of Land in this City for the Site of the University. We have likewise in few words pointed out some of the most striking advantages that will result from such an institution. On these I need not dwell. Your own mind will fully embrace them. I think it is not improbable that the President will mention the business to you; it will certainly not require my recommendation to insure to it your patronage.
I think this is a favourable moment to bring the business forward. Washington being about to retire his recommendation will be considered as the last request of a departing Friend. I will trouble you no further. Nor shall I ask an interruption of your public labours to inform me of the news or Politics of the City. The Presidents Speech inclosed by first Post will be a prize. Present my Complts. to Mrs. Madison and the young Ladies, and believe me to be Sincerely Yours
Alexr White
